 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
RESOURCE CAPITAL CORP.
 
2007 OMNIBUS EQUITY COMPENSATION PLAN
 
1. Purpose
 
The purpose of the Plan is to provide (i) employees of the Company or an
Affiliate of the Company, (ii) any individual who provides services to the
Company or an Affiliate of the Company, including portfolio managers and other
employees of Resource Capital Manager, Inc. and Resource America, Inc., and
(iii) members of the Board, with the opportunity to receive grants of Options,
SARs, Stock Units, Performance Shares, Stock Awards, Dividend Equivalents and
Other Stock-Based Awards.  The Company believes that the Plan will encourage the
Participants to contribute materially to the growth of the Company, thereby
benefiting the Company’s stockholders, and will align the economic interests of
the Participants with those of the stockholders.
 
2. Definitions
 
Whenever used in this Plan, the following terms will have the respective
meanings set forth below:
 
(a) "Administrator" means the Committee and any delegate of the Committee that
is appointed in accordance with Section 3, except that the Board shall be the
Administrator with respect to Grants to Non-Employee Directors.
 
(b) “Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.
 
(c) "Board" means the Company’s Board of Directors as constituted from time to
time.
 
(d) "Change of Control" means the first to occur of any of the following events:
 
(i) the Manager, or a direct or indirect wholly owned subsidiary of Resource
America, ceases to be the investment manager of the Company;
 
(ii) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Company, taken as a whole, to any
Person other than any one or more Qualified Affiliates;
 
(iii) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of 50% or more of the total voting power of the
voting capital interests of the Company, other than an acquisition by one or
more Qualified Affiliates; or
 
(iv) After the date this Plan is approved by the stockholders of the Company,
directors are elected such that a majority of the members of the Board shall
have been members of the Board for less than two years, unless the election or
nomination for election of each new director who was not a director at the
beginning of such two-year period was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period.
 
(e) “Code” means the Internal Revenue Code of 1986, as amended.
 
A-1

--------------------------------------------------------------------------------


(f) "Company" means Resource Capital Corp., a Maryland corporation.
 
(g) “Committee” means the Compensation Committee of the Board or another
committee appointed by the Board to administer the Plan.
 
(h) “Date of Grant” means the date a Grant is effective; provided, however, that
no retroactive Grants will be made.
 
(i) "Dividend Equivalent" means an amount determined by multiplying the number
of shares of Stock, Performance Shares or Stock Units subject to a Grant by the
per-share cash dividend, or the per-share fair market value (as determined by
the Administrator) of any dividend in consideration other than cash, paid by the
Company on its Stock on a dividend payment date.
 
(j) “Effective Date” means July 25, 2007, subject to approval by the
stockholders of the Company.
 
(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(l) "Fair Market Value" of Stock is (i) if the Stock is publicly traded, then
the Fair Market Value per share shall be determined as follows: (A) if the
principal trading market for the Stock is a national securities exchange or the
Nasdaq National Market, the last reported sale price thereof on the relevant
date or (if there were no trades on that date) the latest preceding date upon
which a sale was reported, or (B) if the Stock is not principally traded on such
exchange or market, the mean between the last reported “bid” and “asked” prices
of Stock on the relevant date, as reported on Nasdaq or, if not so reported, as
reported by the National Daily Quotation Bureau, Inc. or as reported in a
customary financial reporting service, as applicable and as the Administrator
determines, or (ii) if the Stock is not publicly traded or, if publicly traded,
is not subject to reported transactions or “bid” or “asked” quotations as set
forth above, the Fair Market Value per share shall be as determined by the
Administrator.
 
(m) “Grant” means an Option, SAR, Stock Unit, Performance Share, Stock Award,
Dividend Equivalent or Other Stock-Based Award granted under the Plan.
 
(n) “Grant Instrument” means the written agreement that sets forth the terms and
conditions of a Grant, including all amendments thereto.
 
(o) “Incentive Stock Option” means a stock option that is intended to meet the
requirements of section 422 of the Code, as described in Section 7.
 
(p) “Manager” means Resource Capital Manager, Inc., a Delaware corporation.
 
(q) “Non-Employee Director” means a non-employee director of the Company as
defined by Rule 16b-3 under the Exchange Act.
 
(r) “Nonqualified Stock Option” means a stock option that is not intended to
meet the requirements of section 422 of the Code, as described in Section 7.
 
(s) "Option" means an Incentive Stock Option or Nonqualified Stock Option to
purchase shares of Stock at an Option Price for a specified period of time.
 
(t) "Option Price" means an amount per share of Stock purchasable under an
Option, as designated by the Administrator.
 
(u) “Other Stock-Based Award” means any Grant based on, measured by or payable
in Stock (other than Grants described in Sections 7, 8, 9, 10, 11 and 12), as
described in Section 13.
 
A-2

--------------------------------------------------------------------------------


(v) “Parent” means a “parent corporation,” as defined in section 424(e) of the
Code, of the Company.
 
(w) "Participant" means an employee of the Company or an Affiliate of the
Company, a member of the Board, or an individual who provides services to the
Company or an Affiliate of the Company, including a portfolio manager or other
employee of the Manager or Resources America, and is selected by the
Administrator to receive a Grant under the Plan.
 
(x) “Performance Shares” means an award of phantom shares, representing one or
more shares of Stock, as described in Section 10.
 
(y) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, or unincorporated association, and any
fiduciary acting in such capacity on behalf of any of the foregoing.
 
(z) "Plan" means this Resource Capital Corp. 2007 Omnibus Equity Compensation
Plan, as in effect from time to time.
 
(aa) “Qualified Affiliate” means (i) any Person that is part of a controlled
group or under common control with the Company or Resource America; (ii) any
employee benefit plan (or related trust) sponsored or maintained by the Company
or by any entity controlled by the Company; or (iii) any Person controlled by
any executive officer (as defined by Rule 16a-1(f) of the Exchange Act) of the
Company.  For purposes of this definition, “controlled by” shall mean
possessing, directly or indirectly, the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise.
 
(bb) “Resource America” means Resource America, Inc., a Delaware corporation.
 
(cc) "Stock" means the common stock, par value $0.001, of the Company or such
other securities of the Company as may be substituted for Stock pursuant to
Sections 5(d) or 18.
 
(dd) “SAR” means an award of a stock appreciation right, as described in Section
8.
 
(ee) “Stock Award” means an award of Stock, as described in Section 11.
 
(ff) “Stock Unit” means an award of a phantom unit, representing one or more
shares of Stock, as described in Section 9.
 
(gg) “Subsidiary” means any entity in which the Company has a greater than 50%
ownership interest.  For purposes of Sections 7(c), (d) and (h), “Subsidiary”
shall mean a “subsidiary corporation,” as defined in section 424(f) of the Code,
of the Company.
 
(hh) “Successor Participant” means the personal representative or other person
entitled to succeed to the rights of the Participant in accordance with Section
17.
 
3. Administration
 
(a) The Plan shall be administered by the Administrator. The Administrator shall
have the sole authority to (i) determine the Participants to whom Grants shall
be made under the Plan, (ii) determine the type, size and terms of the Grants to
be made to each Participant, (iii) determine the time when the Grants will be
made and the duration of any applicable exercise or restriction period,
including the criteria for exercisability and the acceleration of
exercisability, (iv) amend the terms of any previously issued Grant, subject to
the provisions of Section 20, (v) adopt guidelines separate from the Plan that
set forth the specific terms and conditions for Grants under the Plan, and (vi)
deal with any other matters arising under the Plan.
 
A-3

--------------------------------------------------------------------------------


(b) The Administrator shall have full power and express discretionary authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion.  The Administrator’s interpretations of
the Plan and all determinations made by the Administrator pursuant to the powers
vested in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder.  All powers of the
Administrator shall be executed in its sole discretion, in the best interest of
the Company, not as a fiduciary, and in keeping with the objectives of the Plan
and need not be uniform as to similarly situated individuals.
 
(c) The Administrator, in its discretion, may delegate to one or more officers
of the Company all or part of the Administrator’s authority and duties with
respect to grants and awards to individuals who are not subject to the reporting
and other provisions of Section 16 of the Exchange Act.  The Administrator may
revoke or amend the terms of a delegation at any time but such action shall not
invalidate any prior actions of the Administrator’s delegate or delegates that
were consistent with the terms of the Plan and the Administrator’s prior
delegation.
 
4. Grants
 
Grants under the Plan may consist of Options, SARs, Stock Units, Performance
Shares, Stock Awards, Dividend Equivalents and Other Stock-Based Awards.  All
Grants shall be subject to the terms and conditions set forth herein and to such
other terms and conditions consistent with the Plan as the Administrator deems
appropriate and as are specified in writing by the Administrator in separate
guidelines or to the individual in the Grant Instrument or an amendment to the
guidelines or Grant Instrument.  The Administrator shall approve the form and
provisions of each Grant Instrument.  All Grants shall be made conditional upon
the Participant’s acknowledgment, in writing or by acceptance of the Grant, that
all decisions and determinations of the Administrator shall be final and binding
on the Participant, his or her beneficiaries, and any other person having or
claiming an interest under such Grant.  Grants under a particular Section of the
Plan need not be uniform as among the Participants.
 
5. Shares of Stock Subject to the Plan
 
(a) Shares Authorized.  The total aggregate number of shares of Stock that may
be issued or transferred under the Plan is 2,000,000 shares, subject to
adjustment as described below.  The shares may be authorized but unissued shares
of Stock or reacquired shares of Stock, including shares purchased by the
Company on the open market for purposes of the Plan.  Grants paid in cash shall
not count against the foregoing share limits.
 
(b) Share Counting.  For administrative purposes, when the Administrator makes a
Grant payable in Stock, the Administrator shall reserve shares of Stock equal to
the maximum number of shares of Stock that may be payable under the Grant.  If
and to the extent Options or SARs granted under the Plan terminate, expire, or
are canceled, forfeited, exchanged or surrendered without having been exercised
or if any Stock Awards, Stock Units, Performance Shares, Dividend Equivalents or
Other Stock-Based Awards are forfeited or terminated, or otherwise not paid in
full, the shares subject to such Grants which have not been issued shall again
be available for purposes of the Plan.  Shares of Stock surrendered in payment
of the Option Price of an Option or withheld for purposes of satisfying the
Employer’s minimum tax withholding obligations with respect to Grants under the
Plan shall again be available for issuance or transfer under the Plan.  To the
extent that any Grants are paid in cash, and not in shares of Stock, any shares
previously reserved for issuance or transfer pursuant to such Grants shall again
be available for issuance or transfer under the Plan.
 
A-4

--------------------------------------------------------------------------------


(c) Individual Limits.  All Grants under the Plan, other than Dividend
Equivalents, shall be expressed in shares of Stock.  The maximum aggregate
number of shares of Stock with respect to which all Grants, other than Dividend
Equivalents, may be made under the Plan to any individual during any calendar
year shall be 300,000 shares, subject to adjustment as described below.  A
Participant may not accrue Dividend Equivalents during any calendar year in
excess of $100,000. The individual limits described in this subsection (c) shall
apply without regard to whether the Grants are to be paid in Stock or in
cash.  All cash payments (other than Dividend Equivalents) shall equal the Fair
Market Value of the shares of Stock to which the cash payment relates.
 
(d) Adjustments.  If there is any change in the number or kind of shares of
Stock outstanding (i) by reason of a stock dividend, spinoff, recapitalization,
stock split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation, (iii) by reason of a reclassification or change
in par value, or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Stock is substantially
reduced as a result of a spinoff or the Company’s payment of an extraordinary
dividend or distribution, the maximum number of shares of Stock available for
issuance under the Plan, the maximum number of shares of Stock for which any
individual may receive pursuant to Grants in any year, the number of shares
covered by outstanding Grants, the kind of shares to be issued or transferred
under the Plan, and the price per share or the applicable market value of such
Grants shall be appropriately adjusted by the Administrator to reflect any
increase or decrease in the number of, or change in the kind or value of, issued
shares of Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under such Grants; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated.  Any
adjustments determined by the Administrator shall be final, binding and
conclusive.
 
6. Eligibility for Participation
 
Any employee of the Company or an Affiliate of the Company, any member of the
Board and any individual who provides services to the Company or an Affiliate of
the Company, including a portfolio manager or other employee of the Manager or
Resource America, is eligible to participate in this Plan if the Administrator,
in its sole discretion, determines that such person has contributed
significantly or can be expected to contribute significantly to the profits or
growth of the Company or an Affiliate of the Company.  Grants will be made only
to persons who are employees, directors, consultants or advisors of the Company
for purposes of Form S-8 registration under the Securities Act of 1933, as
amended.  Options and SARs may be granted only to persons who perform direct
services to the Company on the date of grant, as determined under section 409A
of the Code.
 
7. Options
 
(a) General Requirements.  The Administrator may grant Options to a Participant
upon such terms and conditions as the Administrator deems appropriate under this
Section 7.
 
(b) Number of Shares.  The Administrator shall determine the number of shares of
Stock that will be subject to each Grant of Options to Participants.
 
(c) Type of Option and Price.
 
(i) The Administrator may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of Incentive Stock Options and Nonqualified Stock
Options.  Incentive Stock Options may be granted only to employees of the
Company or its Subsidiaries. No Option that is intended to be an Incentive Stock
Option shall be invalid for failure to qualify as an Incentive Stock
Option.  Nonqualified Stock Options may be granted to any Participant.
 
A-5

--------------------------------------------------------------------------------


(ii) The Option Price shall be determined by the Administrator and may be equal
to or greater than the Fair Market Value of the shares of Stock subject to the
Grant on the Date of Grant; provided, however, that an Incentive Stock Option
may not be granted to any person who, at the Date of Grant, owns stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or any Subsidiary, unless the Option Price is
not less than 110% of the Fair Market Value on the Date of Grant.
 
(d) Option Term.  The Administrator shall determine the term of each
Option.  The term of an Option shall not exceed ten years from the Date of
Grant.  However, an Incentive Stock Option that is granted to an Employee who,
at the Date of Grant, owns stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company, or any Subsidiary,
may not have a term that exceeds five years from the Date of Grant.
 
(e) Exercisability of Options.  Options shall become exercisable in accordance
with such terms and conditions as may be determined by the Administrator and
specified in the Grant Instrument.  The Administrator may accelerate the
exercisability of any or all outstanding Options at any time for any reason.
 
(f) Termination of Employment or Service.  Except as provided in the Grant
Instrument, an Option may only be exercised while the Participant is employed
by, or providing service to, the Company, an Affiliate or another entity as
designated in the Grant Instrument.  The Administrator shall specify in the
Grant Instrument under what circumstances and during what time periods a
Participant may exercise an Option after termination of employment or service.
 
(g) Exercise of Options.  A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company or its designated agent.  The Participant shall pay the Option Price and
any withholding taxes for the Option (i) in cash or by certified check, (ii)
with the approval of the Administrator, by delivering shares of Stock owned by
the Participant and having a Fair Market Value on the date of exercise equal to
the Option Price or by attestation (on a form prescribed by the Administrator)
to ownership of shares of Stock having an aggregate Fair Market Value on the
date of exercise equal to the Option Price, (iii) in cash, on the T+3 settlement
date that occurs after the exercise date specified in the notice of exercise,
provided that the Participant exercises the Option through an irrevocable
agreement with a registered broker and the payment is made in accordance with
procedures permitted by Regulation T of the Federal Reserve Board and such
procedures do not violate applicable law, or (iv) by such other method as the
Administrator may approve, to the extent permitted by applicable law.  Shares of
Stock used to exercise an Option shall have been held by the Participant for the
requisite period of time to avoid adverse accounting consequences to the Company
with respect to the Option.  Payment for the shares pursuant to the Option, and
any required withholding taxes, must be received by the time specified by the
Administrator depending on the type of payment being made.
 
(h) Limits on Incentive Stock Options.  Each Incentive Stock Option shall
provide that if the aggregate Fair Market Value on the Date of Grant with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year, under the Plan or any other stock option
plan of the Company or a Parent or Subsidiary, exceeds $100,000, then the
Option, as to the excess, shall be treated as a Nonqualified Stock Option.
 
8. SARs
 
(a) General Requirements.  The Administrator may grant SARs to any Participant,
upon such terms and conditions as the Administrator deems appropriate under this
Section 8.  Each SAR shall represent the right of the Participant to receive,
upon settlement of the SAR, shares of Stock or cash equal to the amount by which
the Fair Market Value of a share of Stock on the date of exercise of the SAR
exceeds the base amount of the SAR as described below in Section 8(c).
 
A-6

--------------------------------------------------------------------------------


(b) Terms of SARs.  The Administrator shall determine the terms and conditions
of SARs and may grant SARs separately from or in tandem with any Option (for all
or a portion of the applicable Option).  Tandem SARs may be granted either at
the time the Option is granted or any time thereafter while the Option remains
outstanding; provided, however, that in the case of an Incentive Stock Option,
SARs may be granted only at the time of the grant of the Incentive Stock
Option.  The Administrator will determine the number of SARs to be granted, the
base amount, the vesting and other restrictions applicable to SARs and the
period during which SARs will remain exercisable.
 
(c) Base Amount.  The Administrator shall establish the base amount of the SAR
at the time the SAR is granted.  The base amount shall not be less than the Fair
Market Value of the shares of Stock subject to the Grant on the Date of Grant.
 
(d) Payment With Respect to SARs.  The Administrator shall determine whether the
appreciation in an SAR shall be paid in the form of cash, in Stock, or in a
combination of the two, in such proportion as the Administrator deems
appropriate.  For purposes of calculating the number of shares of Stock to be
received, Stock shall be valued at its Fair Market Value on the date of exercise
of the SAR.  If shares of Stock are to be received upon exercise of an SAR, cash
shall be delivered in lieu of any fractional share.
 
(e) Requirement of Employment or Service.  The Administrator shall determine in
the Grant Instrument under what circumstances a Participant may retain SARs
after termination of the Participant’s employment or service, and the
circumstances under which SARs may be forfeited.
 
9. Stock Units
 
(a) General Requirements.  The Administrator may grant Stock Units to a
Participant, upon such terms and conditions as the Administrator deems
appropriate under this Section 9.  Each Stock Unit shall represent the right of
the Participant to receive a share of Stock or an amount based on the value of a
share of Stock.  All Stock Units shall be credited to accounts on the Company’s
records for purposes of the Plan.
 
(b) Terms of Stock Units.  The Administrator may grant Stock Units that are
payable if specified performance goals or other conditions are met, or under
other circumstances.  Stock Units may be paid at the end of a specified period,
or payment may be deferred to a date authorized by the Administrator.  The
Administrator shall determine the number of Stock Units to be granted and the
requirements applicable to such Stock Units.
 
(c) Payment With Respect to Stock Units.  Payment with respect to Stock Units
shall be made in cash, in Stock, or in a combination of the two, as determined
by the Administrator.  The Grant Instrument shall specify the maximum number of
shares that shall be paid under the Stock Units.
 
(d) Requirement of Employment or Service.  The Administrator shall determine in
the Grant Instrument under what circumstances a Participant may retain Stock
Units after termination of the Participant’s employment or service, and the
circumstances under which Stock Units may be forfeited.
 
10. Performance Shares
 
(a) General Requirements.  The Administrator may grant Performance Shares to a
Participant, upon such terms and conditions as the Administrator deems
appropriate under this Section 10.  Each Performance Share shall represent the
right of the Participant to receive a share of Stock or an amount based on the
value of a share of Stock, if specified performance goals are met.  All
Performance Shares shall be credited to accounts on the Company’s records for
purposes of the Plan.
 
(b) Terms of Performance Shares.  The Administrator shall establish the
performance goals and other conditions for payment of Performance
Shares.  Performance Shares may be paid at the end of a specified performance or
other period, or payment may be deferred to a date authorized by the
Administrator.  The Administrator shall determine the number of Performance
Shares to be granted and the requirements applicable to such Performance Shares.
 
A-7

--------------------------------------------------------------------------------


(c) Payment With Respect to Performance Shares.  Payment with respect to
Performance Shares shall be made in cash, in Stock, or in a combination of the
two, as determined by the Administrator.  The Administrator shall establish in
the Grant Instrument a target amount to be paid under a Performance Share based
on achievement of the performance goals.
 
(d) Requirement of Employment or Service.  The Administrator shall determine in
the Grant Instrument under what circumstances a Participant may retain
Performance Shares after termination of the Participant’s employment or service,
and the circumstances under which Performance Shares may be forfeited.
 
11. Stock Awards
 
(a) General Requirements.  The Administrator may issue or transfer shares of
Stock to a Participant under a Stock Award, upon such terms and conditions as
the Administrator deems appropriate under this Section 11.  Shares of Stock
issued or transferred pursuant to Stock Awards may be issued or transferred for
cash consideration or for no cash consideration, and subject to restrictions or
no restrictions, as determined by the Administrator.  The Administrator may
establish conditions under which restrictions on Stock Awards shall lapse over a
period of time or according to such other criteria as the Administrator deems
appropriate, including restrictions based upon the achievement of specific
performance goals.
 
(b) Number of Shares.  The Administrator shall determine the number of shares of
Stock to be issued or transferred pursuant to a Stock Award and any restrictions
applicable to such shares.
 
(c) Requirement of Employment or Service.  The Administrator shall determine in
the Grant Instrument under what circumstances a Participant may retain Stock
Awards after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited.
 
(d) Restrictions on Transfer.  While Stock Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 17.  Each
certificate, or electronic book entry equivalent, for a share of a Stock Award
shall contain a legend giving appropriate notice of the restrictions in the
Grant.  The Participant shall be entitled to have the legend removed when all
restrictions on such shares have lapsed.  The Administrator may retain
possession of any stock certificates for Stock Awards until all restrictions on
such shares have lapsed.
 
(e) Right to Vote and to Receive Dividends.  The Administrator shall determine
to what extent, and under what conditions, the Participant shall have the right
to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares during the restriction period.  The
Administrator may determine that a Participant’s entitlement to dividends or
other distributions with respect to a Stock Award shall be subject to
achievement of performance goals or other conditions.
 
12. Dividend Equivalents
 
(a) General Requirements.  When the Administrator makes a Grant under the Plan,
the Administrator may grant Dividend Equivalents in connection with such Grants,
under such terms and conditions as the Administrator deems appropriate under
this Section 12.  Dividend Equivalents may be paid to Participants currently or
may be deferred, as determined by the Administrator.  All Dividend Equivalents
that are not paid currently shall be credited to accounts on the Company’s
records for purposes of the Plan.  Dividend Equivalents may be accrued as a cash
obligation, or may be converted to Stock Units for the Participant, as
determined by the Administrator.  Unless otherwise specified in the Grant
Instrument, deferred Dividend Equivalents will not accrue interest.  The
Administrator may provide that Dividend Equivalents shall be payable based on
the achievement of specific performance goals.
 
A-8

--------------------------------------------------------------------------------


(b) Payment with Respect to Dividend Equivalents.  Dividend Equivalents may be
payable in cash or shares of Stock or in a combination of the two, as determined
by the Administrator.
 
13. Other Stock-Based Awards
 
The Administrator may grant other awards that are cash-based or based on,
measured by or payable in Stock to Participants, on such terms and conditions as
the Administrator deems appropriate under this Section 13.  Other Stock-Based
Awards may be granted subject to achievement of performance goals or other
conditions and may be payable in Stock or cash, or in a combination of the two,
as determined by the Administrator in the Grant Instrument.
 
14. Qualified Performance-Based Compensation
 
(a) Designation as Qualified Performance-Based Compensation.  The Administrator
may determine that Stock Units, Performance Shares, Stock Awards, Dividend
Equivalents or Other Stock-Based Awards granted to an Employee shall be
considered “qualified performance-based compensation” under section 162(m) of
the Code.  The provisions of this Section 14 shall apply to any such Grants that
are to be considered “qualified performance-based compensation” under section
162(m) of the Code.  To the extent that Grants of Stock Units, Performance
Shares, Stock Awards, Dividend Equivalents or Other Stock-Based Awards
designated as “qualified performance-based compensation” under section 162(m) of
the Code are made, no such Grant may be made as an alternative to another Grant
that is not designated as “qualified performance based compensation” but instead
must be separate and apart from all other Grants made.
 
(b) Performance Goals.  When Stock Units, Performance Shares, Stock Awards,
Dividend Equivalents or Other Stock-Based Awards that are to be considered
“qualified performance-based compensation” are granted, the Administrator shall
establish in writing (i) the objective performance goals that must be met, (ii)
the period during which performance will be measured, (iii) the maximum amounts
that may be paid if the performance goals are met, and (iv) any other conditions
that the Administrator deems appropriate and consistent with the Plan and the
requirements of section 162(m) of the Code for “qualified performance-based
compensation.”  The performance goals shall satisfy the requirements for
“qualified performance-based compensation,” including the requirement that the
achievement of the goals be substantially uncertain at the time they are
established and that the performance goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met.  The Administrator shall not
have discretion to increase the amount of compensation that is payable upon
achievement of the designated performance goals, but the Administrator may
reduce the amount of compensation that is payable upon achievement of the
designated performance goals.
 
(c) Criteria Used for Objective Performance Goals.  The Administrator shall use
objectively determinable performance goals based on one or more of the following
criteria:  Stock price, earnings per share of Stock, net earnings, operating
earnings, return on assets, stockholder return, return on equity, growth in
assets, unit volume, sales, market share, or strategic business criteria
consisting of one or more objectives based on meeting specific revenue goals,
market penetration goals, geographic business expansion goals, cost targets or
goals relating to acquisitions or divestitures.  The performance goals may
relate to the Participant’s business unit or the performance of the Company, a
Subsidiary, or the Company and its Subsidiaries as a whole, or any combination
of the foregoing.  Performance goals need not be uniform as among Participants.
 
(d) Timing of Establishment of Goals.  The Administrator shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.
 
A-9

--------------------------------------------------------------------------------


(e) Certification of Results.  The Administrator shall certify and announce the
results for the performance period to all Participants after the Company
announces the Company’s financial results for the performance period.  The
Administrator shall determine the amount, if any, to be paid pursuant to each
Grant based on the achievement of the performance goals and the terms of each
Grant Instrument.
 
(f) Death, Disability or Other Circumstances.  The Administrator may provide in
the Grant Instrument that Grants shall be payable, in whole or in part, in the
event of the Participant’s death or disability, a Change of Control or under
other circumstances consistent with the Treasury regulations and rulings under
section 162(m) of the Code.
 
15. Deferrals
 
The Administrator may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares of Stock that would otherwise be due
to the Participant in connection with any Grant. The Administrator shall
establish rules and procedures for such deferrals. Any deferrals under the Plan
shall be intended to comply with the requirements of section 409A of the Code,
and any corresponding regulations and guidance.
 
16. Withholding of Taxes
 
(a) Required Withholding.  All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Participant or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants.
 
(b) Election to Withhold Shares.  If the Administrator so permits, a Participant
may elect to satisfy the Employer’s tax withholding obligation with respect to
Grants paid in Stock by having shares withheld, at the time such Grants become
taxable, up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state and local tax liabilities. In
addition, with respect to any required tax withholding amount that exceeds the
minimum applicable withholding tax rate, the Administrator may permit a
Participant to satisfy such tax withholding obligation with respect to such
excess amount by providing that the Participant may elect to deliver to the
Company shares of Stock owned by the Participant that have been held by the
Participant for the requisite period of time to avoid adverse accounting
consequences to the Company. The elections described in this subsection (b) must
be in a form and manner prescribed by the Administrator and may be subject to
the prior approval of the Administrator.
 
17. Transferability of Grants
 
(a) In General.  Except as provided in this Section 17, only the Participant may
exercise rights under a Grant during the Participant’s lifetime.  A Participant
may not transfer those rights except by will or by the laws of descent and
distribution, or, with respect to Grants other than Incentive Stock Options, if
permitted in any specific case by the Administrator, pursuant to a domestic
relations order.  When a Participant dies, the Successor Participant may
exercise such rights in accordance with the terms of the Plan.  A Successor
Participant must furnish proof satisfactory to the Company of his or her right
to receive the Grant under the Participant’s will or under the applicable laws
of descent and distribution.
 
(b) Transfer of Nonqualified Stock Options.  Notwithstanding the foregoing, the
Administrator may provide in a Grant Instrument that a Participant may transfer
Nonqualified Stock Options to family members of the Participant, one or more
trusts in which family members of the Participant have more than 50% of the
beneficial interest, foundations in which family members of the Participant (or
the Participant) control the management of assets, or any other entity in which
family members of the Participant (or the Participant) own more than 50% of the
voting interests, consistent with applicable securities laws, according to such
terms as the Administrator may determine; provided that the Participant receives
no consideration for the transfer of a Nonqualified Stock Option and the
transferred Nonqualified Stock Option shall continue to be subject to the same
terms and conditions as were applicable to the Nonqualified Stock Option
immediately before the transfer.
 
A-10

--------------------------------------------------------------------------------


18. Consequences of a Change of Control
 
(i) Assumption of Grants.  Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Administrator determines otherwise, all outstanding Options and SARs
that are not exercised shall be assumed by, or replaced with comparable options
or rights by, the surviving corporation (or a parent or subsidiary of the
surviving corporation), and other outstanding Grants shall be converted to
similar grants of the surviving corporation (or a parent or subsidiary of the
surviving corporation).
 
(ii) Other Alternatives.  Notwithstanding the foregoing, in the event of a
Change of Control, the Administrator may take any of the following actions with
respect to any or all outstanding Grants: the Administrator may (i) determine
that outstanding Options and SARs shall accelerate and become exercisable, in
whole or in part, upon the Change of Control or upon such other event as the
Administrator determines, (ii) determine that the restrictions and conditions on
outstanding Stock Awards shall lapse, in whole or in part, upon the Change of
Control or upon such other event as the Administrator determines, (iii)
determine that Grantees holding Stock Units, Performance Shares, Dividend
Equivalents, and Other Stock-Based Awards shall receive a payment in settlement
of such Stock Units, Performance Shares, Dividend Equivalents, and Other
Stock-Based Awards in an amount determined by the Administrator, (iv) require
that Participants surrender their outstanding Options and SARs in exchange for a
payment by the Company, in cash or Stock, as determined by the Administrator, in
an amount equal to the amount by which the then Fair Market Value of the shares
of Stock subject to the Participant’s unexercised Options and SARs exceeds the
Option Price of the Options or the base amount of SARs, as applicable, or (v)
after giving Participants an opportunity to exercise their outstanding Options
and SARs, terminate any or all unexercised Options and SARs at such time as the
Administrator deems appropriate.  Such surrender, termination or settlement
shall take place as of the date of the Change of Control or such other date as
the Administrator may specify.  The Administrator shall have no obligation to
take any of the foregoing actions, and, in the absence of any such actions,
outstanding Grants shall continue in effect according to their terms (subject to
any assumption pursuant to subsection (a)).
 
19. Requirements for Issuance of Shares
 
No shares of Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance of
such Stock have been complied with to the satisfaction of the
Administrator.  The Administrator shall have the right to condition any Grant
made to any Participant hereunder on such Participant’s undertaking in writing
to comply with such restrictions on his or her subsequent disposition of such
shares of Stock as the Administrator shall deem necessary or advisable, and
certificates representing such shares may be legended to reflect any such
restrictions.  Certificates representing shares of Stock issued or transferred
under the Plan will be subject to such stop-transfer orders and other
restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.
 
20. Amendment and Termination of the Plan
 
(a) Amendment.  The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without approval of the
stockholders of the Company if such approval is required in order to comply with
the Code or applicable laws, or to comply with applicable stock exchange
requirements.  No amendment or termination of this Plan shall, without the
consent of the Participant, impair any rights or obligations under any Grant
previously made to the Participant, unless such right has been reserved in the
Plan or the Grant Instrument, or except as provided in Section 21(b) below.
 
A-11

--------------------------------------------------------------------------------


(b) No Repricing Without Stockholder Approval.  Except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel outstanding
Options or SARs in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs without stockholder approval.
 
(c) Stockholder Approval for “Qualified Performance-Based Compensation.”  If
Stock Units, Performance Shares, Stock Awards, Dividend Equivalents or Other
Stock-Based Awards are granted as “qualified performance-based compensation”
under Section 14 above, the Plan must be reapproved by the Company’s
stockholders no later than the first stockholders meeting that occurs in the
fifth year following the year in which the stockholders previously approved the
provisions of Section 14, if additional Grants are to be made under Section 14
and if required by section 162(m) of the Code or the regulations thereunder.
 
(d) Termination of Plan.  The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the stockholders.  The termination of the Plan shall not impair the power and
authority of the Administrator with respect to an outstanding Grant.
 
21. Miscellaneous
 
(a) Grants in Connection with Corporate Transactions and Otherwise.  Nothing
contained in this Plan shall be construed to (i) limit the right of the
Administrator to make Grants under this Plan in connection with the acquisition,
by purchase, lease, merger, consolidation or otherwise, of the business or
assets of any corporation, firm or association, including Grants to employees
thereof who become Employees, or for other proper corporate purposes, or (ii)
limit the right of the Company to grant stock options or make other awards
outside of this Plan.  Without limiting the foregoing, the Administrator may
make a Grant to an employee of another corporation who becomes an Employee by
reason of a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation.  The terms and conditions of the substitute Grants may
vary from the terms and conditions required by the Plan and from those of the
substituted stock incentives.  The Administrator shall prescribe the provisions
of the substitute Grants.
 
(b) Compliance with Law.  The Plan, the exercise of Options and the obligations
of the Company to issue or transfer shares of Stock under Grants shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to section
16 of the Exchange Act, it is the intent of the Company that the Plan and all
transactions under the Plan comply with all applicable provisions of Rule 16b-3
or its successors under the Exchange Act. In addition, it is the intent of the
Company that the Plan and applicable Grants comply with the applicable
provisions of sections 162(m), 409A and 422 of the Code. To the extent that any
legal requirement of section 16 of the Exchange Act or sections 162(m), 409A or
422 of the Code as set forth in the Plan ceases to be required under section 16
of the Exchange Act or sections 162(m), 409A or 422 of the Code, that Plan
provision shall cease to apply. The Administrator may revoke any Grant if it is
contrary to law or modify a Grant to bring it into compliance with any valid and
mandatory government regulation. The Administrator may also adopt rules
regarding the withholding of taxes on payments to Participants. The
Administrator may, in its sole discretion, agree to limit its authority under
this Section.
 
A-12

--------------------------------------------------------------------------------


(c) Enforceability.  The Plan shall be binding upon and enforceable against the
Company and its successors and assigns.
 
(d) Funding of the Plan; Limitation on Rights.  This Plan shall be
unfunded.  Neither the Company or any other Employer shall be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Grants under this Plan.  Nothing contained
in the Plan and no action taken pursuant hereto shall create or be construed to
create a fiduciary relationship between the Company or any other Employer and
any Participant or any other person.  No Participant or any other person shall
under any circumstances acquire any property interest in any specific assets of
the Company or any other Employer.  To the extent that any person acquires a
right to receive payment from the Company hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company.
 
(e) Rights of Participants.  Nothing in this Plan shall entitle any Participant
or other person to any claim or right to receive a Grant under this
Plan.  Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employment or
service of the Employer.
 
(f) No Fractional Shares.  No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Grant.  The Administrator shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
 
(g) Governing Law.  The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.
 
A-13
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------